DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
The reference number “20” (barometric pressure sensor) is pointing to the measuring probe in Fig. 1 (please note that reference number “20” (barometric pressure sensor) is inside the housing in Fig. 2); 
The reference number “200” has been used twice in Fig. 1 to designate a “path or street”; 
The reference numbers “4” (measuring probe) and “25” (stagnation pressure sensor system) are pointing to the same element in Fig. 2; 
The reference number “5” (probe body) in Fig. 3 is pointing to a different element (the chamber) than the probe body; and 
The reference number “2” (measuring device) is pointing to the measuring probe in Fig. 6 (please note that reference number “4” has been used to designate a measuring probe in other figures such as Figs. 2, 7 and 9).  

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “15c” (partition walls), and “40” (control device).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The reference number “6” has been used to designate the “outwardly opening”, the “opening”, the “central front opening”, and the “outer opening” throughout the specification. Applicant is respectfully requested to stay consistent with the language used throughout the specification, 
On pg. 14, line 23-24, the phrases “yaw sensor 25” and “stagnation pressure sensor system 30” need to be changed to “yaw sensor 30” and “stagnation pressure sensor system 25”, 
On pg. 15, line 16, the phrase “An outer opening 8” needs to be changed to “An outer opening 6”, 
On pg. 16, line 7, the phrase “partition walls 14” needs to be changed to “partition walls 15c”, and 
On pg. 23, line 11, the phrase “barometric pressure sensors 21” needs to be changed to “barometric pressure sensor 20”, and line 13, the phrase “barometric pressure sensors 20” needs to be changed to ‘barometric pressure sensor 20”.
Appropriate corrections are required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the exterior opening” in lines 4, 6 and 9-10 needs to be changed to “the at least one exterior opening”, and the phrase “the internal chamber” in line 11 needs to be changed to “the at least one internal chamber”.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  the phrase “the exterior opening” in line 3 needs to be changed to “the at least one exterior opening”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the phrase “the internal chamber” in line 2 needs to be changed to “the at least one internal chamber”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase “at least one takeup space” in line 2 needs to be changed to “the at least one takeup space”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the phrase “the internal chamber” in lines 2 and 3 needs to be changed to “the at least one internal chamber”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the phrase “the bottom end of the internal chamber” in line 3 needs to be changed to “a bottom end of the at least one internal chamber”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase “the dimensions of the exterior openings and of the internal air guide” in lines 2-3 needs to be changed to “dimensions of the at least one exterior opening and the air guide”, the phrase “air ducts” in line 4 needs to be changed to “at least two air ducts”, the phrase “air duct” in line 5 needs to be changed to “at least two air ducts”, and the phrase “the barometric pressure sensor” in line 7 needs to be changed to “the at least one barometric pressure sensor”.  Appropriate corrections are required.
Claim 18 is objected to because of the following informalities:  the phrase “each internal chamber” in line 2 needs to be changed to “the at least one internal chamber”, the phrase “the exterior openings” in line 4 needs to be changed to “the at least one exterior opening”, and the phrase “the internal chamber in the direction of the barometric pressure sensor” in lines 5-6 needs to be changed to “the at least one internal chamber in the direction of the at least one barometric pressure sensor” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 11, 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 2 recites: “wherein at least one of the air ducts has a diameter of less than 2 mm at the exterior opening”, which implies that at least one of the supply duct and the sensor duct has a diameter of less than 2 mm at the exterior opening. However, according to claim 1, to which claim 2 depends on, the supply duct is the duct that begins at the exterior opening and as such, it is not clear how the sensor duct can have a diameter of less than 2 mm at the exterior opening. Further clarification and appropriate correction is respectfully requested. 
Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 8 recites: “wherein the labyrinth seal comprises two or more internal chambers and disposed in-between, air ducts”, and it is not clear whether or not the two or more internal chambers (of the labyrinth seal) is in addition to the at least one internal chamber recited in claim 1, to which claim 8 indirectly depends on. As such, this claim has been examined “as best understood”. Further clarification and appropriate corrections are respectfully requested. 
Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 13 recites: “wherein the probe body comprises at least two or three openings” and it is not clear whether the at least two or three openings include the exterior opening or are in addition to the exterior opening. As such, this claim has been examined “as best understood”. Further clarification and appropriate corrections are respectfully requested. 
The terms “considerably” in claim 11 and “enough” in claim 17, are each a relative term which renders the claim indefinite. The terms “considerably” and “enough” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. With respect to claim 11 reciting: “wherein the probe body consists at least considerably of at least one metal”, it is not clear how much is considered “considerably”. With respect to claim 17 reciting: “the resulting cross section of the air ducts is small enough for the water surface tension at the cross section of the air duct to withstand the force”, it is not clear how much is considered “small enough”. The boundaries of “small enough” is not clear. Further clarification and appropriate corrections are respectfully requested. 
Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 17 recites: “wherein the dimensions of the exterior openings and of the internal air guide are designed such that the resulting cross section of the air ducts is small enough for the water surface tension at the cross section of the air duct to withstand the force ensuing from the dynamic air pressure with air speeds of up to 35 m/s, and thus to prevent water from penetrating up to the barometric pressure sensor”. However, no specifics about the “dimensions…designed” has been recited. Furthermore, as previously mentioned, it is not clear what is considered “small enough”. As such, the claim has been examined “as best understood”. Applicant is suggested to recite specifics of the dimensions in order to overcome this rejection. Further clarification and appropriate corrections are respectfully requested. 
Claim 18 recites the limitation "the outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 2019/0301969 A1), Webster (GB 779754 A) and Luo et al. (CN104238417 A).
Regarding claim 1, Morton teaches a bicycle component, comprising: a measuring device with a housing and at least one measuring probe connected therewith (housing shown in Figs. 3A-3F, abstract, ¶ [66]); having at least one unheated probe body (i.e. 610) having at least one exterior opening (i.e. 1, 2, 3); the exterior opening being connected through an air guide (via 620) with at least one (barometric) pressure sensor (i.e. 625) disposed remote from the exterior opening (Fig. 6); wherein the air guide comprises at least one airduct (provided by 620, ¶ [59], ¶ [89]-[90]). 
Morton is silent about wherein the air guide comprises at least two air ducts and at least one internal chamber connected with at least two air ducts, wherein one of the air ducts is configured as a supply duct and begins at the exterior opening; wherein another air duct serves as a sensor duct and connects the internal chamber with the (barometric) pressure sensor.
Regarding claim 1, Webster teaches a measuring probe having a probe body (Fig. 1), having at least one exterior opening (4), being connected to an air guide, wherein the air guide comprises at least two air ducts ((a) and (b) as shown below) and at least one internal chamber (5) connected with at least two air ducts (Fig. 1), wherein one of the air ducts is configured as a supply duct ((a)) and begins at the exterior opening (Fig. 1 and as shown below); wherein another air duct serves as a sensor duct ((b)) and connects the internal chamber (5) with a pressure sensor (pg. 1, col. 1 lines 8-21, please note that since the device is used for determining air velocity, it has to be connected to a pressure sensor. Also, upon modification of Morton with features of Webster, the another duct/sensor duct would be connected with the pressure sensor of Morton).
[AltContent: arrow][AltContent: arrow][AltContent: textbox ((b) Second air duct/Sensor duct)][AltContent: textbox ((a) First air duct/Supply duct)]
    PNG
    media_image1.png
    210
    815
    media_image1.png
    Greyscale



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton’s invention wherein the air guide comprises at least two air ducts and at least one internal chamber connected with at least two air ducts, wherein one of the air ducts is configured as a supply duct and begins at the exterior opening; wherein another air duct serves as a sensor duct and connects the internal chamber with the pressure sensor as taught by Webster in order to prevent/decrease the possibility of entry of ice/water towards the pressure sensor during inclement weather, thereby ensuring accurate measurements for the user. 
Applicant’s specification, in various sections, uses reference number 20 to indicate a barometric pressure sensor, reference number 25 to indicate as stagnation pressure sensor system and reference number 30 yaw angle sensor. However, applicant’s specification on page 23, lines 2-3, recites: “various barometric pressure sensors 20, 25, 30”. As such it appears that various pressure sensors are considered barometric pressure sensors. In view of this disclosure on page 23 of the specification, it is Office’s position that Morton’s pressure sensors (625,627) are also considered barometric pressure sensors, each of which are connected to an air guide (Fig. 6). Morton also teaches a barometric sensor (130, Fig. 1). However, if applicant is not in agreement with the Office’s position, such limitations are taught by Luo.
Regarding claim 1, Luo teaches an apparatus comprising: a measuring probe (pitot tube) having a total pressure tube and a static pressure tube (air guide), a first and second digital barometric sensors being connected to the outlet of the tubes/air guide (abstract, please note that upon modification of Morton’s invention in view of Webster with the at least one barometric pressure sensor of Luo, the sensor duct would be connected with the at least one barometric pressure sensor).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton’s invention in view of Webster wherein the exterior opening is connected via the air duct to at least one pressure sensor as taught by Luo in order to determine various parameters with high precisions and stable performance (see “Summary of the Invention” of Luo). 
Although Morton in view of Webster and Luo is silent about wherein at least one of the air ducts has a minimum clear diameter of less than 2.5 mm, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the air ducts of Morton in view of Webster and Luo, have a minimum clear diameter of less than 2.5 mm, to reduce the possibility of water/rain drops entering the body, since it has been held that discovering an optimum value of a result effective variable/optimum or workable range involves only routine skill in the art (MPEP 2144.05) (Claim 1).

Regarding claim 2, Although Morton in view of Webster and Luo is silent about wherein at least one of the air ducts has a diameter of less than 2 mm at the exterior opening, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the air ducts of Morton in view of Webster and Luo, have a diameter of less than 2 mm at the exterior opening, to reduce the possibility of water/rain drops entering the body, since it has been held that discovering an optimum value of a result effective variable/optimum or workable range involves only routine skill in the art (MPEP 2144.05).  
Regarding claim 3, Morton in view of Webster and Luo teaches wherein the internal chamber (Webster: 5) is configured with at least one takeup space (Webster: space between 8 and the lower baffle/wall 22) for any penetrated water (Webster: Fig. 1).  
Regarding claim 4, Morton in view of Webster and Luo teaches wherein at least one takeup space is configured well-shaped (Webster: Fig. 1, please note that as much as applicant has shown the takeup space being well-shaped, the takeup space of Webster (space between 8 and lower baffle/wall 22) is also well-shaped).  
Regarding claim 5, Morton in view of Webster and Luo teaches wherein the internal chamber comprises at least one partition wall/baffle (Webster: 22) which subdivides the internal chamber into at least two chamber sections, and wherein the two chamber sections are interconnected through at least one connecting opening (Webster: Figs. 1 and 3-4).  
Regarding claim 6, Morton in view of Webster and Luo teaches wherein in use as intended the connecting opening is disposed spaced apart from the bottom end of the internal chamber (Webster: Fig. 1, as shown below).  


[AltContent: arrow][AltContent: textbox (Connecting opening)]
    PNG
    media_image2.png
    183
    372
    media_image2.png
    Greyscale


Regarding claims 7-8, (claim 8 “as best understood”) Morton in view of Webster and Luo teaches wherein the air guide is configured with at least one type of labyrinth seal, wherein the labyrinth seal comprises two or more internal chambers and disposed in-between, air ducts (Webster: Figs. 1-4, the baffles (22)/(33,34)/(36,37) are considered a labyrinth seal which create two or more internal chambers disposed in-between air ducts (a) and (b). Furthermore, as much as applicant has shown a labyrinth seal, Webster is showing such as well).  
Regarding claim 9, Morton in view of Webster and Luo teaches wherein the housing and/or the probe body is configured aerodynamically (Morton: Figs. 6-7, abstract; Webster: Figs. 1-4, pg. 1, col. 1 lines 8-21).  
Regarding claim 10, Morton in view of Webster and Luo teaches wherein the probe body is configured elongated and has a substantially rotationally symmetrical outer surface (Morton: Figs. 6-7; Webster: Figs. 1-4).  
Regarding claim 11, Morton in view of Webster and Luo teaches wherein the probe body consists at least considerably of at least one metal (Webster: claim 2). 
 Regarding claim 13, (claim 13 “as best understood”) Morton in view of Webster and Luo teaches wherein the probe body comprises at least two or three openings (Morton: i.e. 1, 2), to which at least one barometric pressure sensor is assigned (Morton: 625, Fig. 6, ¶ [39], ¶ [59], ¶ [89]-[90]; Luo: abstract, openings of the two tubes).  
Regarding claim 15, Morton in view of Webster and Luo teaches wherein the at least one barometric pressure sensor is disposed in the housing (Morton: Figs. 3A-3F, ¶ [66]; Luo: abstract teaches the at least one barometric pressure sensor).  
Regarding claim 16, Morton in view of Webster and Luo teaches wherein a computer (Morton: 110) is disposed in the housing (Morton: Figs. 1-3F, ¶ [51], ¶ [63], ¶ [66]).  
Regarding claim 17, (claim 17 “as best understood”) Morton in view of Webster and Luo teaches wherein the dimensions of the exterior openings and of the internal air guide are designed such that the resulting cross section of the air ducts is small enough for the water surface tension at the cross section of the air duct to withstand the force ensuing from the dynamic air pressure with air speeds of up to 35 m/s, and thus to prevent water from penetrating up to the barometric pressure sensor (Webster: Figs. 1-4, pg. 1, col. 1 lines 8-21, the device of Webster is designed to withstand the force ensuing from the dynamic air pressure with high air speeds including and up to 35 m/s).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Webster and Luo as applied to claim 1 above, and further in view of Zhu et al. (WO 2018/081559 A1).
Morton in view of Webster and Luo is silent about wherein at least a substantial part of the probe body is manufactured by way of 3D printing, forming the air guide.  
Regarding claim 12, Zhu teaches a probe body, wherein at least a substantial part of the probe body is manufactured by way of 3D printing, forming an air guide (Figs. 1, 2A and 10B, ¶ [59]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton’s invention in view of Webster and Luo wherein at least a substantial part of the probe body is manufactured by way of 3D printing, forming an air guide as taught by Zhu in order to reduce costs and allow for easy retrofitting onto existing measuring devices (see ¶ [59] of Zhu).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Webster and Luo as applied to claim 1 above, and further in view of “Velocomp AeroPod – First Rides” by the5krunner. 
	Morton in view of Webster and Luo is silent about wherein the probe body is plugged onto the housing.  
Regarding claim 14, the5krunner teaches a bicycle component comprising a measuring device with a housing and at least one measuring probe having a probe body, wherein the probe body is plugged onto the housing (see first photo on pg. 3, and as shown below, showing a housing with “AeroPod” logo on it, and a measuring probe/pitot tube having a probe body with a threaded end that is threaded/plugged into the housing (see first photo on pg. 1)).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Probe )][AltContent: textbox (Housing)]
    PNG
    media_image3.png
    301
    607
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton’s invention in view of Webster and Luo within the probe body is plugged onto the housing as taught by the5krunner in order to enable switching the probe easily when needed without having to replace the entire measuring device. 

Claims 1 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 2019/0301969 A1), Weaver (GB 867675 A) and Luo et al. (CN104238417A).
Regarding claim 1, Morton teaches a bicycle component, comprising: a measuring device with a housing and at least one measuring probe connected therewith (housing shown in Figs. 3A-3F, abstract, ¶ [66]); having at least one unheated probe body (i.e. 610) having at least one exterior opening (i.e. 1, 2, 3); the exterior opening being connected through an air guide (via 620) with at least one pressure sensor (i.e. 625) disposed remote from the exterior opening (Fig. 6); wherein the air guide comprises at least one airduct (provided by 620, ¶ [59], ¶ [89]-[90]). 
Morton is silent about wherein the air guide comprises at least two air ducts and at least one internal chamber connected with at least two air ducts, wherein one of the air ducts is configured as a supply duct and begins at the exterior opening; wherein another air duct serves as a sensor duct and connects the internal chamber with the pressure sensor.
Regarding claim 1, Weaver teaches a measuring probe having a probe body (Fig. 1), having at least one exterior opening (opening of 5), being connected to an air guide, wherein the air guide comprises at least two air ducts (5 and (9/10)) and at least one internal chamber (2) connected with at least two air ducts (Fig. 2), wherein one of the air ducts is configured as a supply duct (5) and begins at the exterior opening (Fig. 2); wherein another air duct serves as a sensor duct ((9/10)) and connects the internal chamber (2) with a pressure sensor (pg. 1, col. 1 lines 8-28, please note that since the device is used for determining air velocity, it has to be connected to a pressure sensor. Also, upon modification of Morton with features of Weaver, the another duct/sensor duct would be connected with the pressure sensor of Morton).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton’s invention wherein the air guide comprises at least two air ducts and at least one internal chamber connected with at least two air ducts, wherein one of the air ducts is configured as a supply duct and begins at the exterior opening; wherein another air duct serves as a sensor duct and connects the internal chamber with the pressure sensor as taught by Weaver in order to prevent/decrease the possibility of entry of ice/water towards the pressure sensor during inclement weather, thereby ensuring accurate measurements for the user. 
Applicant’s specification, in various sections, uses reference number 20 to indicate a barometric pressure sensor, reference number 25 to indicate as stagnation pressure sensor system and reference number 30 yaw angle sensor. However, applicant’s specification on page 23, lines 2-3, recites: “various barometric pressure sensors 20, 25, 30”. As such it appears that various pressure sensors are considered barometric pressure sensors. In view of this disclosure on page 23 of the specification, it is Office’s position that Morton’s pressure sensors (625,627) are also considered barometric pressure sensors, each of which are connected to an air guide (Fig. 6). Morton also teaches a barometric sensor (130, Fig. 1). However, if applicant is not in agreement with the Office’s position, such limitations are taught by Luo.
Regarding claim 1, Luo teaches an apparatus comprising: a measuring probe (pitot tube) having a total pressure tube and a static pressure tube (air guide), a first and second digital barometric sensors being connected to the outlet of the tubes/air guide (abstract, please note that upon modification of Morton’s invention in view of Webster with the at least one barometric pressure sensor of Luo, the sensor duct would be connected with the at least one barometric pressure sensor).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton’s invention in view of Weaver wherein the exterior opening is connected via the air duct to at least one pressure sensor as taught by Luo in order to determine various parameters with high precisions and stable performance (see “Summary of the Invention” of Luo). 
Although Morton in view of Weaver is silent about wherein at least one of the air ducts has a minimum clear diameter of less than 2.5 mm, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the air ducts of Morton in view of Weaver, have a minimum clear diameter of less than 2.5 mm, to reduce the possibility of water/rain drops entering the body, since it has been held that discovering an optimum value of a result effective variable/optimum or workable range involves only routine skill in the art (MPEP 2144.05) (Claim 1).

Regarding claim 18, Morton in view of Weaver and Luo wherein each internal chamber contains a takeup space (Weaver: space between 7 and 16), in which water entering into the measuring probe through the exterior openings may collect, and is positioned such that it is remote from the outlet (Weaver: at 9) of the internal chamber (Weaver: 2) in the direction of the barometric pressure sensor (Weaver: Fig. 2; Luo: abstract teaches the barometric pressure sensor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0348076 A1 to Martin (pertinent to claims 7-8, see paragraphs [8]-[9], [[36], [42]-[43]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784